       Case 3:19-cv-07651-EMC Document 95 Filed 01/30/20 Page 1 of 3



 1 Samuel F. Baxter (Pro Hac Vice) (Lead     Kevin Burgess (Pro Hac Vice)
   Counsel)                                  kburgess@mckoolsmith.com
 2 sbaxter@mckoolsmith.com                   Seth R. Hasenour (Pro Hac Vice)
   Jennifer Truelove (Pro Hac Vice)          shasenour@mckoolsmith.com
 3 jtruelove@mckoolsmith.com                 MCKOOL SMITH, P.C.
   MCKOOL SMITH, P.C.                        300 W. 6th Street, Suite 1700
 4 104 East Houston, Suite 300               Austin, Texas 78701
   Marshall, Texas 75670                     Telephone: (512) 692-8704
 5 Telephone: (903) 923-9000
   Facsimile: (903) 923-9099                 John Briody (Pro Hac Vice)
 6                                           jbriody@mckoolsmith.com
   Kirk Dillman                              Kevin Schubert (Pro Hac Vice)
 7 kdillman@mckoolsmithhennigan.com          kschubert@mckoolsmith.com
   MCKOOL SMITH HENNIGAN, P.C.               MCKOOL SMITH, P.C.
 8 300 South Grand Ave, Suite 2900           395 9th Avenue, 50th Floor
   Los Angeles, CA 90071                     New York, NY 10001
 9 Telephone: (213) 694-1200                 Telephone: (212) 402-9400
   Facsimile: (213) 694-1234
10                                           Counsel for Defendant
                                             SEVEN NETWORKS, LLC
11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14
     INTEL CORPORATION and APPLE INC.,         Case No. 3:19-cv-07651-EMC
15
                 Plaintiffs,                   ADR CERTIFICATION BY PARTIES
16                                             AND COUNSEL
          v.
17
   FORTRESS INVESTMENT GROUP LLC,
18 FORTRESS CREDIT CO. LLC, UNILOC
   2017 LLC, UNILOC USA, INC., UNILOC
19 LUXEMBOURG S.A.R.L., VLSI
   TECHNOLOGY LLC, INVT SPE LLC,
20 INVENTERGY GLOBAL, INC., DSS
   TECHNOLOGY MANAGEMENT, INC., IXI
21 IP, LLC, and SEVEN NETWORKS, LLC,

22               Defendants.

23

24

25

26

27

28

                                                            ADR CERTIFICATION BY PARTIES AND COUNSEL
                                                                              Case No. 3:19-CV-07651-EMC
        Case 3:19-cv-07651-EMC Document 95 Filed 01/30/20 Page 2 of 3



 1      Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he

 2 or she has:

 3      1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”

 4          (available at cand.uscourts.gov/adr).

 5      2) Discussed with each other the available dispute resolution options provided by the Court

 6          and private entities; and

 7      3) Considered whether this case might benefit from any of the available dispute resolution

 8          options.

 9

10 DATED: January 30, 2020

11                                                       By: /s/ Ross Bott
                                                           [Party] Ross Bott
12                                                         SEVEN Networks, LLC
13
                                                        By:   /s/ Samuel Baxter
14                                                           [Counsel] Samuel F. Baxter
                                                             Counsel for Defendant SEVEN Networks,
15                                                          LLC
16
            Counsel further certifies that he or she has discussed the selection of an ADR process with
17
     counsel for the other parties to the case. Based on that discussion, the parties:
18
            X intend to stipulate to an ADR process
19
            _ prefer to discuss ADR selection with the Assigned Judge at the case management
20
            conference
21
     DATED: January 30, 2020
22

23                                                      By:     /s/ Samuel Baxter
                                                              [Counsel] Samuel F. Baxter
24                                                             Counsel for Defendant SEVEN Networks,
                                                               LLC
25

26

27

28

                                                                         ADR CERTIFICATION BY PARTIES AND COUNSEL
                                                                                           Case No. 3:19-CV-07651-EMC
                                                      -1-
              Case 3:19-cv-07651-EMC Document 95 Filed 01/30/20 Page 3 of 3




 1
                             CERTIFICATE OF SERVICE

 2

 3
             The undersigned counsel for defendant SEVEN Networks, LLC, hereby

 4   certifies that the foregoing document, was filed with the Court and served
 5
     electronically through the CM-ECF (Electronic Case Filing) system to all those
 6

 7   registered to receive a Notice of Electronic Filing for this case on January 30.

 8   2020.
 9

10

11                                              /s/ Samuel Baxter
12                                              Samuel Baxter

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
